Per Curiam.
The first question is, whether the affidavit on the part of the defendant ought not to have be'en made by the defendant himself, according to the established practice ? As the attorney swears, *129however, that the plaintiff confessed to him that the cause of action arose in Washington, and not elsewhere, &c. this may be deemed sufficient; especially as the fact is not denied by the plaintiff. As to the counter affidavit, it cannot avail to retain the venue, inasmuch as the defendant only swears to “ his per- “ suasion and belief that he cannot have a fair trial, “ by reason of certain local prejudices,” &c. He ought to have stated the reasons and ground of his belief, and have lain before the court the facts and circumstances on which it depends, that they might judge of its probable truth and force. He merely states his own conclusions, without stating also the premises on which his belief is grounded. Vide 3 Burr. 1330. 1335. 1 Sellon's Prac. 269.
Motion granted.